PER CURIAM.
The judgments of conviction and the sentences imposed are affirmed, except for that portion of each sentence which required the indigent defendants to complete 60 hours of community service in lieu of the costs specified in section 24.3455(1), Florida Statutes (1985). At time of sentencing the statute had been amended to delete the community service requirement. See Vetzel v. State, 511 So.2d 739 (Fla. 5th DCA 1987). We therefore strike the requirement for community service, but otherwise affirm.
Judgments and Sentences AFFIRMED; Community service requirement STRICKEN.
DAUKSCH, ORFINGER and COBB, JJ., concur.